9 Ill. App.3d 797 (1973)
293 N.E.2d 136
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LARRY FRENCH, Defendant-Appellant.
No. 71-222.
Illinois Appellate Court  Fifth District.
February 5, 1973.
*798 Robert E. Farrell, of Defender Project, of Mt. Vernon, for appellant.
No appearance for the People.
Judgment reversed.
PER CURIAM:
Defendant appeals from the judgment of the circuit court of Edwards County imposing a sentence of three years' probation after a verdict of guilty of the offense of aggravated assault.
Defendant-appellant's briefs were filed nearly three months prior to the court's taking this case under advisement; however, no briefs were filed on behalf of the People and no extensions of time for filing briefs were sought.
 1, 2 Although on many occasions this court has determined that the doing of substantial justice required deciding a case on the merits notwithstanding the lack of briefs by the People, such a determination is an exercise of the discretion of this court. It should not be assumed that this court will, as a matter of course, act as advocate for one party as well as judge. We have determined that judgment should be reversed pro forma. People v. Spinelli, 83 Ill. App.2d 391, 227 N.E.2d 779; People v. Keeney, 96 Ill. App.2d 323. See also Shinn v. County Board of School Trustees of Marion County, 130 Ill. App.2d 908, 266 N.E.2d 123.
The decision of the circuit court of Edwards County is reversed.